Citation Nr: 1205129	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts); Stefl, supra at 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).

The Veteran contends in his January 2009 substantive appeal (VA Form 9) that his close proximity to loud noise from jet engines in service is responsible for his hearing loss.  The Veteran specified that during the last 15 months of his enlistment (i.e., December 1976 to March 1978), he served as the senior enlisted medical person onboard the flight deck, and stood approximately 50 feet from the rear of the jet aircraft.  He explained that although a blast shield between him and the aircraft dissipated some of the heat, "the deafening noise was unabated until the aircraft was released for take-off."  The Veteran described particularly "deafening" noise when planes were tested with their after-burners engaged, in which position they would remain on the flight deck for 15 to 25 seconds.  Furthermore, he noted that "flight operations were conducted almost around-the-clock" on the flight deck.  The Veteran also reported that his post-service occupation has been primarily office work, and that he listens to some music.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  Multiple audiograms are available in his service treatment records, including in his Reports of Medical Examination dated March 1971, November 1975, July 1977, and February 1978:

Mar. 1971


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
x
5
LEFT
20
15
15
x
10

Nov. 1975


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
15

July 1977


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

Feb. 1978


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
15

In Reports of Medical History dated March 1971, November 1975, July 1977, and February 1978, the Veteran reported that he did not have, and had never had, hearing loss.

The Veteran's service treatment records also include a November 1975 Clinical Record showing a history of ear problems, including a ruptured tympanic membrane (TM) as a child.  The clinician found that the Veteran's right TM was normal, and his left TM had mild fibrosis.  Overall, the clinician found that it was a normal examination.

After service, the Veteran sought treatment for hearing problems and ringing in his ears from a private physician, K.E.S., M.D., in October 2000.  Dr. S. noted that the Veteran reported experiencing gradual hearing loss over many years, and also that "[h]e has possibly had some noise exposure but no definite noise trauma.  He has significant problems with ringing in the ears.  There is a history of TM perforation at age 2" in his left ear (AS).  Dr. S. diagnosed the Veteran with bilateral high frequency sensorineural hearing loss, and with tinnitus secondary to his hearing loss.

In June 2006, a VA audiologist found that the Veteran's hearing loss was significant, and prescribed hearing aids.  The Veteran told a VA audiologist in October 2006 that he does some light electrical work but is not exposed to noise.

VA provided the Veteran with a compensation and pension (C&P) audio examination in February 2007.  The examiner reviewed the claims file, and noted the Veteran's report of noise exposure while serving on a flight deck, as well as his contention that the airplanes may have resulted in his hearing loss.  The examiner performed an air conduction test, with the following results:

Feb. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
50
60
LEFT
20
45
50
55
75

The Veteran's right ear had pure tone thresholds averaging 49 decibels (dB), and his left ear had pure tone thresholds averaging 56 dB.  He had speech recognition scores of 72 percent bilaterally.

The C&P examiner diagnosed the Veteran with tinnitus, and opined: "As we do not know when the tinnitus began it is difficult to determine if acoustic trauma from the military resulted in his present tinnitus without resort to mere speculation."  The examiner also diagnosed the Veteran with bilateral mild-to-severe sensorineural hearing loss, and opined: "At the time of the discharge [from service, the Veteran's] hearing was found to be within normal limits.  Therefore, it is my opinion that his hearing loss is not at least as likely as not related to noise exposure in the military."

The Board finds that the Veteran's representative's January 2012 argument is persuasive, and, as such, an addendum opinion is required as to whether the Veteran's current hearing loss is consistent with the in-service acoustic trauma that he reported at his February 2007 examination and in his January 2009 VA Form 9.  See Hensley, supra, at 159.

The examiner should explain the relationship between her etiological conclusion and the finding that the Veteran's hearing was within normal limits at discharge, taking into account the current diagnosis of bilateral sensorineural hearing loss.  In other words, the Board seeks reasoning to explain the impact of a finding of hearing within normal limits at discharge on his current sensorineural hearing loss in light of his noise exposure on a flight deck in the military.  

The Board finds that remand of the Veteran's claim for service connection for tinnitus is required pending receipt of the addendum opinion requested above in light of Dr. S.'s October 2000 opinion that his tinnitus is secondary to his bilateral high frequency sensorineural hearing loss.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain an addendum to the February 2007 VA examination report.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus are related to his period of active service, to specifically include his asserted in-service acoustic trauma during 15 months on a flight deck.

The reviewing examiner should discuss whether the Veteran's current hearing loss is consistent with the in-service acoustic trauma.

The examiner should explain the relationship between the etiological conclusion and the finding that the Veteran's hearing was within normal limits at discharge, taking into account the current diagnosis of bilateral sensorineural hearing loss.  In other words, the Board seeks reasoning to explain the impact of a finding of hearing within normal limits at discharge on his current sensorineural hearing loss in light of his noise exposure on a flight deck in the military.

The need for an additional examination of the Veteran is left to the discretion of the audiologist selected to write the addendum opinion.  However, if the audiologist performs a new examination and makes any diagnoses that conflict with the diagnoses in the February 2007 examination report, the audiologist must explain the basis for all conflicting diagnoses.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


